Citation Nr: 1428387	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-36 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether clear and unmistakable error is present in a September 1, 2004 rating decision which granted an effective date of July 10, 1980 for the award of service connection for right foot severe hallux abducto valgus deformity with severe deformity of the metatarsals and toes and assigned a 10 percent initial evaluation.  

2.  Whether clear and unmistakable error is present in a September 1, 2004 rating decision which granted an effective date of July 10, 1980 for the award of service connection for left foot severe hallux abducto valgus deformity with severe deformity of the metatarsals and toes and assigned a 10 percent initial evaluation.  

3.  Entitlement to benefits under the home improvement and structural alterations (HISA) program, pursuant to 38 U.S.C.A. § 1717.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  Jurisdiction of this appeal has been transferred to the RO in Pittsburgh, Pennsylvania.  

At the time this appeal was initiated, the Veteran was represented by a private attorney.  This representative, however, withdrew in writing her representation of the Veteran during the pendency of the appeal.  The Veteran then filed a November 2010 VA Form 21-22 in favor of the veterans service organization noted above, and this organization is recognized as his accredited representative.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

In the November 2008 VA Form 9, the Veteran requested a personal hearing at the RO; however, this request was subsequently withdrawn by the Veteran in December 2008.  

The issue of entitlement to HISA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1, 2004 RO decision which granted an effective date of July 10, 1980, for the award of service connection for severe hallux abducto valgus deformity of the right foot did not contain undebatable error of law or fact that would have manifestly changed the outcome.  

2.  The September 1, 2004 RO decision which granted an effective date of July 10, 1980, for the award of service connection for severe hallux abducto valgus deformity of the left foot did not contain undebatable error of law or fact that would have manifestly changed the outcome.  


CONCLUSIONS OF LAW

1.  The September 1, 2004, RO decision which granted an effective date of July 10, 1980, for the award of service connection for severe hallux abducto valgus deformity of the right foot does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. § 3.105(a) (2013).  

2.  The September 1, 2004, RO decision which granted an effective date of July 10, 1980, for the award of service connection for severe hallux abducto valgus deformity of the left foot does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. § 3.105(a) (2013).  


REASONS AND BASES FOR FINDINGDS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Regarding the CUE issues addressed herein, the duties to notify and assist imposed by the VCAA are not applicable where clear and unmistakable error is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Clear and unmistakable error claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In addition, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  Moreover, a valid clear and unmistakable error claim requires identification of a prior final adjudicative decision, some degree of specificity as to what the alleged error of fact or law is, and allegation of how the outcome would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As such, VA has no further duties to notify or assist the Veteran, and his appeal may be considered on the merits.  

Clear and unmistakable error

The Veteran alleges clear and unmistakable error (CUE) in a prior September 1, 2004, rating decision which granted service connection for severe hallux abducto valgus deformity with severe deformity of the metatarsals and toes of the right and left feet.  An effective date of July 10, 1980, was assigned for these awards.  The Veteran has alleged CUE in the effective dates assigned these awards of service connection.  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

In the present case, the RO determined in the September 1, 2004 rating decision that an effective date of July 10, 1980, for the award of service connection was warranted based on the receipt on that date of the initial claim for service connection for these disorders of the feet.  A Veteran's Application for Compensation or Pension was received, per date-stamp, on July 10, 1980, at the Pittsburgh RO.  This claim was signed and dated on that same day by the Veteran.  Review of the record does not indicate a previous service connection claim for a disorder of either foot was received by VA prior to July 10, 1980, and the Veteran has not alleged as such.  

Pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2)(i), the effective date of an award of direct service connection shall be the day following separation from active service or date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date of an award of direct service connection shall be either the date of receipt of the claim, or date entitlement arose, whichever is later.  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

Because service connection was established based on direct incurrence, entitlement arose in service.  See e.g. Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  Thus the pertinent question is when the veteran filed his claim.  As noted above, the Veteran has not pointed to or alleged a service connection claim for a foot disorder was submitted by him or an authorized representative at any time prior to July 10, 1980.  To the extent to which he treated for the condition prior to this date, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Finally, the Board notes the Veteran separated from service in March 1971, many years prior to the receipt of the July 1980 claim.  In light of these facts, the assignment of an effective date of July 10, 1980, based on the date of receipt of a claim on that same date was proper, and claim of CUE must be denied.  

The Board also notes that the Veteran's accredited representative has taken issue with the effective dates of the disability ratings assigned for these bilateral foot disabilities.  The Veteran was assigned staged ratings for his bilateral foot disabilities; a 10 percent initial rating was assigned from July 10, 1980, a 20 percent rating from March 29, 1999, and a 30 percent rating from September 15, 2004.  Upon issuance of the September 2004 rating decision assigned these staged ratings, the Veteran initiated and perfected an appeal of their effective dates.  In a February 2007 decision, the Board explicitly considered, and denied, entitlement to earlier effective dates for the award of increased ratings for the bilateral foot disorders.  The Veteran did not file a timely appeal of this determination, and it became final.  See 38 U.S.C.A. § 7104.  Should the Veteran or his representative wish to initiate a claim of clear and unmistakable error in the February 2007 Board decision, they may do so pursuant to 38 U.S.C.A. § 7111.  That matter is not, however, currently before the Board.  

In summation, the Veteran has not shown that the correct facts were not before VA or the statutory or regulatory provisions were incorrectly applied, or that any such error would have manifestly changed the outcome of the claim, based on the record and law that existed at the time of the adjudication in question.  See Damrel, 6 Vet. App. at 245.  As such, CUE in the September 1, 2004, rating decision with regard to the effective dates assigned for the awards of service connection has not be established, and the claims must be denied.  


ORDER

The appeal alleging clear and unmistakable error in a September 1, 2004, rating decision which granted an effective date of July 10, 1980, for the award of service connection for severe hallux abducto valgus deformity of the right foot is denied.  

The appeal alleging clear and unmistakable error in a September 1, 2004, rating decision which granted an effective date of July 10, 1980, for the award of service connection for severe hallux abducto valgus deformity of the left foot is denied.  


REMAND

The Veteran filed a claim in January 2010 for a special home adaptation/specially adapted housing benefits.  In an April 2010 written statement, the Veteran stated he wished to appeal the denial of HISA benefits.  The record before the Board does not contain a written denial of HISA benefits for the one year period prior to April 2010; however, as the Veteran's representative correctly noted in the May 2014 appellate brief, such grants are administered not by the RO, but by the local VA medical center, and may not always be found within a veteran's claims file, which is held by the local RO.  In light of the implicit denial doctrine adopted by the U.S. Court of Appeals for the Federal Circuit in Deshotel v. Nicholson [457 F.3d 1258, 1262 (Fed. Cir. 2006)], the Board is obligated to determine if in fact HISA benefits were denied either formally or informally to the Veteran in the year prior to April 2010, thus rendering his notice of disagreement valid and timely.  See also Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009).  Generally, when a claim has been denied and a timely notice of disagreement has been received by VA but a statement of the case has yet to be issued, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all written documents associated with any HISA application filed by the Veteran beginning in 2010, to include the application(s), reports of contact, notice letters and any award or denial letters.  The RO/AMC must document all written, email and telephone requests made to obtain these documents.  If no such records exist or are available, that fact must be noted for the claims file.  

2.  If in fact the Veteran was denied HISA benefits prior to April 2010, and such benefits remain denied, issue him a statement of the case regarding this issue.  Thereafter, this issue need not be returned to the Board unless it is perfected for Board review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


